Citation Nr: 1224336	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-11 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, Ohio

THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred at The Ohio State University Medical Center on December 5, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in January 2009 by the Department of Veterans Affairs Medical Center (VAMC) in Columbus, Ohio.

The Veteran requested a travel Board hearing in his February 2009 substantive appeal.  The Veteran indicated in April 2009 that he wished to withdraw his request for a personal or video Board hearing and to have his appeal considered on the record.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2011)


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include degenerative disc disease of the lumbar spine. 

2.  Payment or reimbursement of the cost of the private medical treatment received on January 28, 2006, was not authorized in advance by VA. 

3.  The non-VA medical treatment at The Ohio State University Medical Center in Columbus, Ohio on December 5, 2008, for a service-connected disability was for a medical emergency such that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to health.

4.  VA or other federal facilities were not feasibly available to the Veteran at the time the Veteran sought treatment on December 5, 2008, as the nearest VA facility was closed and all other VA facilities that were open at that time were at least 80 miles away. 





CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at The Ohio State University Medical Center in Columbus, Ohio on December 5, 2008 have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000-17.1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II.  Reimbursement of Medical Treatment from a Non-VA Facility

The Veteran is seeking payment or reimbursement of his medical treatment for pain in the left side of his back at The Ohio State University Medical Center in Columbus, Ohio on December 5, 2008.  The Columbus, Ohio VAMC denied the claim in January 2009 based on the determination that the Veteran's treatment was not considered emergent and VA facilities were feasibly available to provide care.  

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2002).  The evidence shows that the Veteran sought treatment at The Ohio State University Medical Center in Columbus, Ohio on December 5, 2008 for extreme back pain.  The Veteran has not argued and the evidence does not show that prior authorization for the medical treatment was obtained.  Accordingly, as the evidence indicates that the services were not authorized by VA, it must be determined whether the Veteran is otherwise entitled to reimbursement for services not previously authorized.  See U.S.C.A. §§ 1725, 1728 (West 2002).  See also Hennessey v. Brown, 7 Vet. App. 143 (1994).

There are essentially two avenues for obtaining payment or reimbursement of the expenses of private medical care, 38 U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law provides that, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances:

(a) Emergency treatment not previously authorized was rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature, resulting from a service-connected disability; or (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i)(2); and

(b) Emergency treatment not previously authorized was rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.; and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2011); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).  The Board notes that on October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President.  This bill makes various changes to veterans' mental health care and addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as opposed to discretionary the reimbursement of the reasonable value of emergency treatment of an eligible veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  Id.

The provisions in 38 C.F.R. § 17.120 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Thus, the Veteran must also meet the requirements of section (b) and (c) of 38 C.F.R. § 17.120.

The Board notes that an emergency is defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  Under 38 U.S.C.A. § 1728(c), the term "emergency treatment" has the meaning given such term in 38 U.S.C.A. § 1725(f)(1).  That section notes that the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary:

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; 

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 

(C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if-(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. 

Under 38 C.F.R. § 17.1002, emergency services exist where treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and the regulation indicates that this standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity that a prudent lay person who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 38 C.F.R. § 17.1002(b).

The regulations do not require that a Veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need only be demonstrated that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

Upon review of record, the Veteran's treatment at The Ohio State University Medical Center was for a service-connected disability.  In this regard, the Board notes that the Veteran was treated for increasing pain in the left side of his back.  The Veteran is service-connected for degenerative joint disease of the lumbar spine.  The Board notes that VA treatment records and an April 2006 VA examination report indicate that the Veteran's service-connected back disability is manifested by symptoms of low back pain around his waist and the back pain radiates to his abdomen.  The location of the back pain is similar to that described by the Veteran when he sought emergency treatment.  As such, the Veteran meets the criteria of 38 C.F.R. § 17.120(a).

Furthermore, the evidence of record indicates that the medical treatment provided to the Veteran on December 5, 2008 was emergent.  The December 2008 emergency room report reveals that the Veteran went to the emergency room at The Ohio State University Medical Center on December 5, 2008 with increasing pain in the left side of his back for several days prior to going to the emergency room.  He explained to the physician that he cannot get comfortable, when he tries to lie on his side it hurt and his back hurts when he moves.  The Veteran also reported some nausea.  Physical examination revealed that the Veteran was tender in the paraspinal musculature with a specific area of tenderness adjacent to the L3-L4.  The physician noted that the Veteran explained that the pain radiates around to his abdomen.  The Veteran was given intravenous (IV) treatment of Dilaudid and Zofran.  He reported that he felt much better following the IV treatment.  The Veteran was discharged with a diagnosis of lumbosacral strain and he was prescribed Vicodin in place of his Ultram.  The Veteran explained in the February 2009 substantive appeal that due to his extreme pain and rise in blood pressure, which hit him around 10:30 pm that he thought he should seek emergency or urgent care.  He took over the counter Advil for the pain, which did not help.  Therefore, the Veteran decided that he should go to the emergency room.  His son drove him to the medical center and they arrived at The Ohio State University Medical Center around one in the morning.  He asserts that the treatment for his service-connected back condition was an emergency as the pain was so bad that he was treated with IV pain medication and that he could not wait until VA clinic hours the following day.  

The Board finds it pertinent that the evidence shows that the Veteran had increasing back pain for several days prior to going to the emergency room and it finally increased to such a severity that his back hurt on movement and lying down and over-the-counter medication did not reduce the pain.  Furthermore, he was in such pain that he could not drive himself to the emergency room.  The Board also notes that in an April 2006 VA examination, the Veteran reported having flare-ups of back pain around his waist that would last approximately four to five minutes and that these flare-ups of severe back pain were relieved be rest.  Thus, it appears that the increase in back pain in December 2008 was not a typical flare-up experienced by the Veteran as part of his service-connected back disability and it was not relieved by his usual methods.  The Board recognizes that a VA physician determined that the Veteran's condition was not emergent after reviewing the medical records.  Nonetheless, the issue is not whether the treatment was emergent from a medical standpoint, but whether a prudent lay person would have reasonably expected the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy or serious dysfunction of any bodily part.  As the evidence reveals that the Veteran had severe pain back pain, at the time he sought treatment the pain had increased in severity, normal measures to relieve the pain did not work and he had some nausea, the Board concludes that the Veteran was treated for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to health.

Thus, the remaining question is whether VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  "Feasibly available" is not defined in the relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 17.53 state that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53 (2011).  

The Board finds that a VA or federal facility was not shown to be feasibly available to the Veteran on December 5, 2008.  The evidence reflects that the closest VAMC to the Veteran's residence is the Columbus, Ohio VAMC, which is approximately eight miles from the Veteran's residence.  The Columbus, Ohio VAMC does not have an emergency department and at the time the Veteran required emergency treatment it was not open.  The nearest VA facility with an emergency department is the VA Medical Center in Dayton, Ohio, which is approximately eighty miles from his residence.  Due to the Veteran's extreme back pain it was not reasonable or practical for the Veteran to drive, or be driven, eighty miles to receive treatment at the Dayton, Ohio VAMC.  In light of this evidence, the Board concludes that a VA or other Federal facility was not feasibly available at the time of the Veteran's December 5, 2008, medical emergency and an attempt to use such a facility beforehand would not have been considered reasonable by a prudent layperson.

In conclusion, all of the criteria for reimbursement of the unauthorized medical expenses under 38 U.S.C.A. § 1728 have been met.  Therefore, the appeal is granted.

ORDER

Entitlement to payment or reimbursement for unauthorized medical services provided by The Ohio State University Medical Center on December 5, 2008 is granted.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


